105 S.W.3d 542 (2003)
Robert BOULWARE, Respondent,
v.
DIRECTOR OF REVENUE, Appellant.
No. ED 81576.
Missouri Court of Appeals, Eastern District, Division Two.
May 13, 2003.
Jeremiah W. (Jay) Nixon, Atty. Gen., Loretta Schouten, Assistant Attorney General, Jefferson City, MO, for appellant.
Timothy George Maxwell, St. Louis, MO, for respondent.
GARY M. GAERTNER, SR., Judge.
Appellant, Director of Revenue ("Director"), appeals from a judgment assessing costs against it. We affirm as modified.
After Director revoked his driver's license, Robert Boulware ("driver") filed a *543 petition for de novo review with the Circuit Court of the City of St. Louis. Initially, the trial court entered a judgment denying the petition. Four days later, pursuant to Rule 75.01, the trial court vacated its initial judgment and entered a new judgment reinstating driver's driving privileges. The trial court also assessed costs against the Director. The Director appeals, contesting the assessment of costs.
"Absent a statute to the contrary, costs are not recoverable from the state in its own courts." Reed v. Director of Revenue, 834 S.W.2d 834, 837 (Mo.App. E.D. 1992). Section 536.087.1, RSMo 2000[1] permits a prevailing party in a civil action arising from an agency proceeding to recover "reasonable fees and expenses" incurred. However, "drivers license proceedings" are expressly excluded from the provisions of section 536.087. Section 536.085(1). Thus, the trial court erred in taxing costs against the state. Atkins v. Director of Revenue, 6 S.W.3d 428 (Mo. App. E.D.1999).
Pursuant to Rule 84.14, we modify the judgment to delete the costs assessed against the Director and affirm the judgment as modified.
PAUL J. SIMON, P.J. and KATHIANNE KNAUP CRANE, J., concur.
NOTES
[1]  All statutory references are to RSMo 2000.